          Case 1:03-md-01570-GBD-SN Document 4403 Filed 02/08/19 Page 1 of 2
                                                                    233BROADWAY, SUITE 820

        LAW FIRM OF                                                 WOOLWORTH BUILDING
                                                                    NEW YORK, NY 10279
OMAR T. MOHAMMEDI, LLC                                              PHONE (212) 725-3846
                                                                    FACSIMILE (212) 202-7621
                                                                    WWW.OTMLAW.COM


OMAR T. MOHAMMEDI, ESQ.                                             ADMITTED: NEW YORK, EIGHTH CIRCUIT
DIRECT DIAL: (212) 725-3846 X101                                    SECOND CIRCUIT, ALGERIAN BAR
EMAIL: OMOHAMMEDI@OTMLAW.COM                                        US COURT ON INTERNATIONAL TRADE




                                                                               February 8, 2019


     VIA ECF
     The Honorable Sarah Netburn
     United States Magistrate Judge
     Thurgood Marshall
     United States Courthouse
     40 Foley Square
     New York, NY 10007


            Re:    In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

     Dear Judge Netburn:

           On behalf of Defendants World Assembly of Muslim Youth Saudi Arabia and
     World Assembly of Muslim Youth International (collectively referred to as “WAMY”),
     we write to provide the Court with a status update on WAMY’s search for and
     production of branch office bank records, per Your Honor’s Order of January 15, 2019
     (DKT # 4350).

            As the Court has Ordered, the Plaintiffs’ Executive Committee (“PEC”) was to
     produce a list of ten (10) regional offices that the PEC believes have provided inadequate
     documentation regarding their banking records, within seven (7) days of Your Honor’s Order
     (January 22, 2019). However, PEC did not provide this list until Friday, January 25, 2019.

              Upon receiving this list, WAMY immediately began reviewing all of its prior productions
     from 2012 to 2018 for bank records from these ten branch offices, which were voluminous. This
     has been an exhaustive effort because comprehensive productions of banking records from many
     if not all of these branch offices were already made. Additionally, WAMY has been working
     tirelessly to search anew for the relevant bank records at branch offices. All records related to
     numerous bank accounts are also being systematically searched for. As a result, this process has
     been meticulous and painstaking.

             Given the delay in receiving the list from PEC and the number of documents to
     be re-reviewed, it is apparent that WAMY will not be able to finish the search by March
     1, 2019. Counsel has had multiple communications with our client about this search and
     production. WAMY is diligently working on the production including searching at the
     chapter and headquarters level. Counsel also will be travelling to Saudi Arabia to
     directly oversee the progress of the production. WAMY therefore respectfully requests
     that this Court Order a thirty (30) day extension of the 45-day deadline to produce bank
     records (and a declaration) as originally set forth in the Order, to April 1, 2019.
           Case 1:03-md-01570-GBD-SN Document 4403 Filed 02/08/19 Page 2 of 2
LAW FIRM OF
OMAR T. MOHAMMEDI, LLC




                                                      Respectfully Submitted,

                                                      /s/ Omar Mohammedi

                                                      Omar Mohammedi, Esq.


                                                      /s/Fredrick Goetz

                                                      Frederick Goetz, Esq.




     cc:    All MDL Counsel of Record (via ECF)




                                                  2
